 Case 1:19-cv-00011-GLS-CFH Document 26 Filed 05/06/20 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
GLOREE SAPIO,
                                                   1:19-cv-11
                        Plaintiff,                 (GLS/CFH)

                 v.

SELUX CORPORATION et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Ryanne Konan Law Office & Legal          RYANNE G. KONAN, ESQ.
Services
4 Marshall Road, Suite 107
Wappingers Falls, NY 12590

FOR THE DEFENDANTS:
Bond, Schoeneck & King, PLLC             ROBERT F. MANFREDO, ESQ.
22 Corporate Woods Blvd., Suite 501
Albany, NY 12211

Gary L. Sharpe
Senior District Judge

                MEMORANDUM-DECISION AND ORDER

                               I. Introduction

     Plaintiff Gloree Sapio commenced this action against defendants

Selux Corporation, Yvonne Rivera, and Ed Wolf, alleging racial

discrimination pursuant to 42 U.S.C. § 1981 and New York Human Rights
 Case 1:19-cv-00011-GLS-CFH Document 26 Filed 05/06/20 Page 2 of 8




Law1 (“NYHRL”), as well as fraud and misrepresentation. (Am. Compl.,

Dkt. No. 20.) Before the court is defendants’ motion to dismiss for failure to

state a claim. (Dkt. No. 23.) For the reasons that follow, the motion is

granted.

                                    II. Background2

      Sapio, an Asian-American female originally from the Philippines,

began working for Selux as an executive assistant to the vice president of

engineering and operations in January 2011. (Am. Compl. ¶¶ 6, 10.) In

this role, she supported the director of engineering and the vice president

for manufacturing. (Id. ¶ 11.)

      In January 2018, Selux, “through its human resources department

employees[, Rivera and Wolf,] informed [Sapio] that her position as

executive assistant had been eliminated,” because there “was already an

executive assistant to the vice president,” as well as a “newly hired

administrative assistant” for additional support. (Id. ¶ 14.) Both the

executive assistant and the administrative assistant are Caucasian. ( Id.)

Sapio inquired about other available positions, but was told that there was

       1
           See N.Y. Exec. Law. §§ 290-301.
       2
          The facts are drawn from Sapio’s amended complaint, (Dkt. No. 20), and presented in
the light most favorable to her.

                                             2
 Case 1:19-cv-00011-GLS-CFH Document 26 Filed 05/06/20 Page 3 of 8




no other position available for her at Selux. (Id. ¶ 15.) She then signed a

“separation agreement,” without a lawyer, which “released [d]efendants of

any lawsuits and claims.” (Id. ¶ 17.)

      In July 2018, Sapio “was informed that the vice president . . . had

hired . . . a Caucasian woman” executive assistant; she was a former

human resources assistant who “was promoted to the position of executive

assistant to [the] vice president.” (Id. ¶ 18.)

                              III. Standard of Review

      The standard of review under Fed. R. Civ. P. 12(b)(6) is well settled

and will not be repeated here. For a full discussion of the governing

standard, the court refers the parties to its prior decision in Ellis v. Cohen &

Slamowitz, LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).

                                    IV. Discussion

A.    Federal Claim

      Defendants argue that Sapio fails to state a race discrimination claim

because her allegations are vague and conclusory, and do not raise a

plausible inference of race discrimination. 3 (Dkt. No. 23, Attach. 1

       3
         Defendants also argue, (Dkt. No. 23, Attach. 1 at 9-17), and Sapio disagrees, (Dkt.
No. 23, Attach. 1 at 6-10), that she released all claims against defendants under the
“separation agreement.” However, as discussed herein, because Sapio fails to plausibly allege
a race discrimination claim, the court need not reach this issue.

                                             3
 Case 1:19-cv-00011-GLS-CFH Document 26 Filed 05/06/20 Page 4 of 8




at 21-23.) In response, Sapio contends that because she was told that her

position had been terminated, and because her position was, in fact, not

terminated, and assigned to a Caucasian woman, there is a presumption of

racial discrimination. (Dkt. No. 24 at 10-12.)

      Claims of discrimination under 42 U.S.C. § 1981 are analyzed under

the same standard as Title VII claims. See Pertillar v. AAA W. & Cent. New

York, No. 5:16-CV-238, 2018 WL 583115, at *7 (N.D.N.Y. Jan. 26, 2018)

(“The standards applicable to [the plaintiff’s] Section 1981 claims are the

same as those applicable to his Title VII claims.” (citations omitted)); Brown

v. State Univ. of N.Y., No. 3:12-CV-411, 2015 WL 729737, at *3 n.7

(N.D.N.Y. Feb. 19, 2015) (“Both the Supreme Court and Second Circuit

have treated the substantive issues arising under Title VII and § 1981

identically.” (alteration and citations omitted)). Thus, a plaintiff asserting a

discrimination claim under § 1981 must show that: “(1) she is a member of

the protected class; (2) she is qualified for the job; (3) she suffered an

adverse employment action; and (4) the circumstances surrounding the

adverse action give rise to an inference of discrimination.” Jackson v.

Battaglia, 63 F. Supp. 3d 214, 222 (N.D.N.Y. 2014) (citations omitted).

      Sapio has arguably met the first three prongs: (1) she is an

                                        4
 Case 1:19-cv-00011-GLS-CFH Document 26 Filed 05/06/20 Page 5 of 8




Asian-American female from the Philippines, and thus is a member of a

protected class, see 42 U.S.C. § 2000e-2(a)(1); (2) she worked for Selux

prior to her termination, which is sufficient to satisfy that she was qualified

for the position, see Bowman v. Granny’s Kitchen, LLC, No. 6:14-cv-00585,

2015 WL 541276, at *4 (N.D.N.Y. Feb. 10, 2015); and (3) she was

terminated from her position at Selux, see Abboud v. County of Onondaga,

341 F. Supp. 3d 164, 179 (N.D.N.Y. 2018) (“An adverse employment action

is a materially adverse change in the terms and conditions of

employment . . . [that] is more disruptive than a mere inconvenience or an

alteration of job responsibilities. Examples of materially adverse changes

include termination of employment.” (internal quotation marks and citations

omitted)).

      However, as to the fourth prong, Sapio fails to plausibly allege that

the circumstances surrounding her termination give rise to an inference of

race discrimination. She claims that the “termination was motivated by

[her] race”; her “race was the motivating factor in the decision of [Selux’s]

management to terminate [Sapio’s] employment”; her “employment was

terminated because she was Asian,” and because defendants “wanted to

replace [her] with a Caucasian employee”; and that defendants “took

                                        5
 Case 1:19-cv-00011-GLS-CFH Document 26 Filed 05/06/20 Page 6 of 8




numerous overt steps in furtherance of [depriving Sapio of her

constitutional rights] by terminating [her] employment based upon the color

of her skin.” (Am. Compl. ¶¶ 25, 30, 32, 33, 52.) These general and

conclusory allegations do not suffice. See Pertillar, 2018 WL 583115, at *6

(“I am (fill in the protected class of which the plaintiff is a member);

something bad happened to me at work; therefore the bad thing happened

because I am (fill in the protected class) . . . is a false syllogism . . . that

does not support any inference of discrimination.” (citation omitted)).

Further, the mere fact that a Caucasian woman was hired after Sapio does

not create a presumption of racial discrimination. See Banks v. Corr.

Servs. Corp., 475 F. Supp. 2d 189, 200 (E.D.N.Y. 2007) (dismissing a race

discrimination claim where the plaintiff alleged that “he was replaced by a

white male, . . . but otherwise provide[d] no indication that his race played a

role in his termination” (citations omitted)).

      Accordingly, Sapio’s racial discrimination claim pursuant to 42 U.S.C.

§ 1981 is dismissed.

B.    State Law Claims

       “It is well settled that where, as here, the federal claims are

eliminated in the early stages of litigation, courts should generally decline

                                         6
 Case 1:19-cv-00011-GLS-CFH Document 26 Filed 05/06/20 Page 7 of 8




to exercise pendent jurisdiction over remaining state law claims.” Klein &

Co. Futures v. Bd. of Trade of City of N.Y., 464 F.3d 255, 262 (2d Cir.

2006) (citations omitted). “In deciding whether to exercise jurisdiction over

supplemental state-law claims, district courts should balance the values of

judicial economy, convenience, fairness, and comity[.]” Id. (citation

omitted). Here, because the court dismisses Sapio’s only federal claim

against defendants, the court declines to exercise supplemental jurisdiction

over her state law claims.

                               V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that defendants’ motion to dismiss (Dkt. No. 23) is

GRANTED; and it is further

      ORDERED that Sapio’s amended complaint (Dkt. No. 20) is

DISMISSED; and it is further

      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.



                                      7
 Case 1:19-cv-00011-GLS-CFH Document 26 Filed 05/06/20 Page 8 of 8




May 6, 2020
Albany, New York




                                    8
